—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from stated portions of an order of the Supreme Court, Nassau County (Lockman, J.), dated March 10, 1993, which, upon reargument, adhered to its prior determination denying his motion, inter alia, for summary judgment on his second cause of action.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
To obtain summary judgment the movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issue of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). The burden then shifts to the party opposing the motion for summary judgment to "produce evidentiary proof in admissible form sufficient to require a trial of material questions of fact” (Zuckerman v City of New York, 49 NY2d 557, 562). Here, the defendants have met that burden, and the Supreme Court properly denied the plaintiffs motion, inter alia, for summary judgment. Joy, J. P., Friedmann, Krausman and Florio, JJ., concur.